Citation Nr: 1448731	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the United States Army National Guard from June 1983 to September 1983; active duty service in the United States Air Force from January 1984 to January 1988; and additional service in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2013, the Board remanded the Veteran's claim in order to schedule him for a hearing with a Veterans Law Judge.  The Veteran subsequently testified at a Board hearing before the undersigned in April 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  In an unappealed April 1988 rating decision, the RO denied service connection for left ear hearing loss; the Veteran did not perfect a timely appeal of this decision and new and material evidence was not received within one year of the denial.

2.  The evidence associated with the claims file since the April 1988 rating decision, including multiple audiometric test results, is neither cumulative nor redundant of the evidence already of record and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss. 

3.  Audiometric testing conducted during the Veteran's November 1983 enlistment examination revealed left ear hearing impairment as defined by Hensley v. Brown, 5 Vet. App. 157 (1993). 

4.  Service treatment records document that the Veteran experienced "progressive hearing loss" and a "mild sensory drop" in the 500 hertz auditory threshold while on active duty.

5.  A March 1988 post-service VA examination report reveals a left ear auditory threshold shift when compared to the Veteran's entrance examination; the record does not contain any evidence suggesting that the Veteran's in-service threshold shift is the result of the natural progression of the disease. 

6.  The Veteran's left hear hearing loss preexisted service and was aggravated therein.

7.  The medical opinions contained in the November 2012 and February 2010 VA examination reports are factually inaccurate and afforded no weight of probative value. 


CONCLUSIONS OF LAW

1.  The April 1988 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been received, the claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

ORDER

The petition to reopen the claim for service connection for left ear hearing loss is granted.

Service connection for left ear hearing loss is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


